Proskauer, J.
The defendants seek to compel the clerk to tax as costs a premium paid by defendants upon an undertaking to stay execution under a judgment subsequently reversed. The only authority for this is subdivision 10 of section 1518 of the Civil Practice Act, which provides that a bill of costs shall include “ such other reasonable and necessary expenses as are taxable according to the course and practice of the court * * In the United States Circuit Court of this district the cost of a supersedeas bond has been allowed as costs. (Edison v. American Mutoscope Co., 117 Fed. 192) It is unquestionable, however, that such has not been the course or practice of this court! Therefore, despite the persuasive reasoning of Judge Lacombe in that case, I am constrained to deny the motion.